Citation Nr: 9925605	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  93-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and doctor


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1965.

This appeal initially arose from a September 1990 rating 
decision of the San Juan, Puerto Rico Regional Office (RO) 
that denied service connection for a psychiatric disability, 
to include PTSD.  A July 1994 Board decision denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran appealed the Board's July 1994 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 1995, the parties submitted a Joint Motion 
for Remand and to Stay Proceedings.  In an order dated in 
April 1995, the Court granted the joint motion and vacated 
the July 1994 Board decision.  [redacted]
(U.S. Vet. App. [redacted]).  A copy of the Court's Order, 
and the Joint Motion for Remand and to Stay Proceedings, have 
been incorporated into the veteran's claims folder.

The Board notes a rating decision in January 1989 denied 
service connection for psychiatric disability, not including 
PTSD.  However, inadequate notice of the determination was 
provided the veteran and his representative that same month.  
As such, it is not final as to the adjudication of the issue 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence fails to show that the veteran 
suffers from PTSD.

3.  The evidence fails to show that the veteran underwent 
verifiable stressors while on active duty.

4.  The medical evidence fails to show that the veteran's 
schizophrenia is related to his active duty.  

5.  The veteran did not have combat service.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
PTSD, is denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a psychiatric disability, to 
include PTSD, is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that the RO has asked the veteran to submit 
specific details about in-service stressful events and recent 
psychiatric treatment.  The RO also sought records from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG).  Moreover, all Spanish-
language documents, including correspondence from the veteran 
and medical records, have been translated to English.


A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

The Board notes that a case from the Court, Cohen v. Brown, 
10 Vet. App. 128 (1997) alters the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court points out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court took judicial notice of 

the effect of this shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
a response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost anyone."  The 
sufficiency of a stressor is, 
accordingly, now a clinical determination 
for the examining mental health 
professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Due to the Court's decision in Cohen, a final rule was 
promulgated in June 1999 revising 38 C.F.R. § 3.304(f).  The 
revised regulation is effective March 7, 1997, the date of 
the Cohen decision.  As revised, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed.Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).

Service connection for PTSD. 

Based on a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, under either 
the old or the new version of 38 C.F.R. § 3.304(f).  

First, taken as a whole, the evidence in the veteran's claims 
file fails to show that he now has a definite diagnosis of 
PTSD.  The Board notes that the record does contain some 
private diagnoses of PTSD, related to the veteran's service.  
A December 1989 report by Jose M. Reyes, M.D., based on a 
psychiatric evaluation, notes that the veteran reported a 
history of injuring his right knee lower back while on active 
duty, and psychiatric complaints of nervousness subsequent to 
service on recurrence of aches and pains, for which he 
required psychiatric hospitalization for one year, followed 
by continued psychiatric therapy and medication.  The 
examination relevant diagnoses were schizophrenia-paranoid 
type and PTSD.  Dr. Reyes expressed the opinion that the 
veteran's condition was directly related to the stress 
produced by the injuries suffered while in the service.  

An October 1996 report from Rafael H. Miguez Balseiro, M.D., 
relates that the veteran described his active service as full 
of traumatic experiences, with emotional abuse and rejection 
due to his inability to speak English.  The veteran said that 
an area to which he was assigned had an earthquake and he had 
to bury dead bodies, and that he also witnessed an airplane 
accident with the plane burning and people inside of it 
asking for help.  The Axis I diagnosis was PTSD, delayed 
onset; and dysthymic disorder.  

A July 1998 report from Dr. Victor Moreno notes that the 
veteran suffers from PTSD and dysthymic disorder as a 
consequence of events lived through in the Vietnam War.  Dr. 
Moreno reported that the veteran stayed in Louisiana for 
three months without orders, and later in the Vietnam War 
witnessed multiple accidents which occurred on the battle 
front. Among them was the destruction of a plane with the 
death of the pilot who was burned.  

Treatment notes from the CPC Clinic of Este show treatment 
for various psychiatric complaints and symptoms in 1997 and 
1998.  An accompanying July 1998 cover sheet provides that 
the veteran had been in treatment since 1994, and had a 
diagnosis of PTSD.  Although the wording on the cover sheet 
was partially illegible, the etiology of the veteran's PTSD 
was noted to be related to traumas suffered while on active 
duty.  

A January 1997 psychiatric report from the CPC Clinic of 
Este, signed by Dr. Americo Oms Rivera, notes that the 
veteran incurred injuries to the right knee and back while on 
active duty.  The veteran's Axis I Diagnosis was PTSD and 
chronic paranoid schizophrenia.  It was noted that the 
veteran evidently had a chronic severe psychiatric condition 
that had its origin in trauma suffered while on active duty.   

According to a June 1998 VA fee-basis report, Humberto Suarez 
Torres, M.D., provided that he had examined the veteran in 
November 1974, December 1989 and April 1996.  The veteran's 
diagnosis was PTSD.  The examiner related the veteran's 
history of traumatic incidents consisting of being left alone 
during a training camp, witnessing a pilot get burned, 
emotional shock due to language difficulties, trouble with 
other soldiers and with officers, and injuries to the right 
knee and the back.

A November 1998 report from Dr. Oms provides that while on 
active duty, the veteran showed symptoms of depression and 
anxiety typical of tensions, trauma and mental distress 
accompanying the exposition of tragic events whose 
pathological emotional charge had generated a PTSD.  

An undated report from Dr. Oms provides that the veteran has 
mental disorders that were severe, chronic and persistent.  
It was opined their etiology was the accidents he had while 
on active duty.  A second undated report from Dr. Oms 
provides that based on the extensive psychiatric history of 
the veteran, it was definitely established that his severe, 
chronic and persistent mental disorders were produced by the 
accident that occurred while he was on active duty.  Dr.  Oms 
expressed the opinion that the veteran's case should be 
treated as a service-connected case. 

In June 1992, the RO received correspondence from the 
veteran's sister to the effect that the veteran was very 
different after he returned from military service.  
Reportedly, he was moody, nervous, unhappy and anti-social. 
She stated her opinion that these psychiatric changes were 
due to the veteran's military experiences.

On the other hand, the claims file also contains medical 
evidence that the veteran does not have PTSD.  A February 
1997 VA examination by a board of three examiners found that 
the veteran does not suffer from PTSD.  The pertinent 
diagnosis was schizophrenia, residual type and depressive 
features.  The examiners stated that it was their unanimous 
opinion, after evaluating all the evidence in the record 
including the different reports from psychologists and 
psychiatrists, that there was no evidence for a PTSD 
diagnosis.  As basis for their opinion, it was asserted there 
were no stressors found to accomplish this diagnosis.  It was 
opined that, basically, the veteran was operating in a rather 
depressive way with a blunted affect.  

In addition, a May 1998 VA examination by two examiners found 
that the veteran does not have PTSD.  The report notes that 
the two VA examiners reviewed the veteran's claims file, 
medical record, and the histories provided by the veteran to 
various doctors over the years.  The VA examiners concluded 
that there were multiple inconsistencies and discrepancies 
regarding the veteran's testimony about his post-service 
occupational career and related stresses, his success at 
achieving post-service college education, and his post-
service outpatient treatment and hospital treatment.  

Regarding the veteran's current subjective complaints, the VA 
examiners noted that it was their unanimous opinion that the 
veteran's behavior was strongly voluntary.  The veteran 
offered no explanation when confronted with the various 
discrepancies on his past examination reports, hearing 
testimony, and written correspondence.  Regarding the 
objective findings from their psychiatric examination, the VA 
examiners provided that the veteran had no diagnostic 
criteria for PTSD, no associated symptoms, and no linkage 
between the claimed stressors and the current symptoms and 
clinical findings.  

The VA examiners provided an Axis I diagnosis of 
schizophrenia, residual type, depressed.  Moreover, they 
expressed the opinion that the veteran had absolutely no 
criteria for a diagnosis of PTSD.  They further opined that, 
based on an examination of the different examination reports 
submitted by the veteran, that he had given contradictory 
information in different circumstances; and that it was based 
on this information, the veteran's own statements which were 
unverified by any of the private examiners, that the private 
examiners had concluded that his condition might, in some 
way, be related to his military service.  

The VA examiners additionally pointed out that the veteran 
was unable to provide the name of his friend who was 
supposedly killed in an airplane accident, exactly where the 
accident occurred, or whether he was there when it occurred.  
The veteran's information regarding the supposedly traumatic 
physical injuries suffered while on active duty was also 
vague.  After setting forth another review of the 
inconsistencies provided by the veteran regarding his post-
service work history, the VA examiners concluded that it was 
quite clear that the behavior he displayed to them was not 
the same behavior that he had shown before or that he had 
been described as having shown by other doctors.  The VA 
examiners stated that they found no connection and no 
relationship between the veteran's neuropsychiatric condition 
and his military service. 

Regarding the materiality and accuracy of the various 
diagnoses in the claims file, the Board points out that the 
diagnoses of PTSD provided by the various private doctors do 
not purport to be based on a review of the entire available 
medical record, including the veteran's inservice and post-
service medical records.  Nor do these reports purport to be 
based on the veteran's service personnel records and the 
USASCRUR report regarding the veteran's alleged stressors.  
Rather, they are based solely on current examinations, the 
veteran's own recitation of stressors, and his own report of 
medical and psychiatric history.  Further, those reports that 
provide a diagnosis of PTSD do not address or attempt to 
rebut the medical opinions in the claims file that the 
veteran does not have PTSD.

By contrast, the VA examinations indicating that the veteran 
does not have PTSD were based on current examinations, a 
review of the veteran's entire available medical records and 
the various past diagnoses contained therein, and personnel 
records regarding the veteran's alleged stressors.  In these 
reports, the examiners fully explain their conclusions and 
rebut the PTSD diagnoses found in the claims file with 
detailed and complete explanations. 

Given the depth of the examination reports not presenting a 
diagnosis of PTSD, and the fact that they are based on a 
complete review of the medical and historical evidence of 
record, the Board finds that they are the evidence most 
probative and material to the veteran's claim.  Accordingly, 
the Board finds that taken as a whole, the preponderance of 
the evidence of record is against a finding that the veteran 
has PTSD.  


The Board notes the contentions by the veteran that he now 
suffers from PTSD, related to various stressors during his 
active service.  However, while the veteran is competent to 
describe his observations relative to his symptoms, as a 
layperson he is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's self-diagnosis of PTSD is not material to his 
claim.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since the veteran in 
the current appeal has not been shown to have met the DSM-III 
or IV criteria for a current diagnosis of PTSD, service 
connection for PTSD cannot be granted. 

Turning to the issue of whether the veteran experienced 
stressors while on active duty, the veteran has described 
numerous stressors in various letters to the RO, during a 
June 1992 RO personal hearing, and during a September 1993 
personal hearing, chaired by the undersigned Board member.  
The veteran reported stressors involving injuries to the 
right knee, right hand and back.  He once mentioned spending 
three weeks in the hospital because of the back injury.  He 
has also reported stressors involving a 1965 airplane crash, 
although the details surrounding this crash are vague.  He 
once said that he helped in the rescue attempt, witnessed the 
screams of the pilot who was a friend of his, and was given 
the task of picking up pieces of his friend and the airplane.  
The veteran has explained that now he is unable to remember 
more details about the plane accident because it happened 
years ago and because of his psychiatric disability.

He also reported spending three weeks in Alaska during one 
summer digging out and burying the bodies of people killed in 
an earthquake.  He said that some of the bodies had already 
begun to decompose.  He also reported harassment from 
soldiers and NCOs due to his being Puerto Rican, stress from 
being away from Puerto Rico for the first time, being left 
behind by himself for a month at a base in Louisiana when the 
rest of his company was sent to Vietnam, and being at the 
wrong military base in Alaska for three days.  He said that 
in one incident he attacked a superior after being harassed 
and was given an Article 15.

The Board notes that it is not bound to accept the veteran's 
uncorroborated account of his experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); recons., 1 Vet. App. 406 
(1991); Swann v. Brown, 5 Vet. App. 229 (1993).  In this 
case, the Board finds that a stressor related to the 
veteran's military experiences has not been sufficiently 
objectively documented, in spite of attempts to procure 
objective evidence supporting the claimed stressors.  

The veteran has not asserted combat service, and his DD 214 
does not indicate combat activity via military occupation 
specialty or an award of a service department combat 
citation.  The veteran's service personnel records provide no 
evidence that the veteran was involved in combat or received 
any combat decorations.  As a result, a combat-related 
stressor cannot be presumed.

Moreover, there is no other credible supporting evidence that 
the veteran was in combat or did experience a verifiable 
stressor.  In this regard, the Board points out that the 
USASCRUR was asked to provide verification of the veteran's 
stressors.  In correspondence received in April 1997, 
USASCRUR submitted a relevant unit history, which does not 
mention any operations.  The USASCRUR also related that the 
US Army Crime Records Center contained no records concerning 
the veteran having received verbal and physical abuse and 
racial discrimination during basic training.  In order to 
provide further research providing casualties, the USASCRUR 
said that the veteran would need to provide additional 
information about the plane accident.

In the absence of a showing of combat or evidence of a 
verifiable stressor, the Board concludes that the veteran has 
failed to satisfy the criteria for service connection for 
PTSD.  Although the veteran has described what he refers to 
as stressful events while on active duty, there is no 
objective verification of these events, such as corroborating 
lay statements from fellow veterans, contemporary letters 
home written by the veteran, or service personnel records.  
In the absence of such verification, the veteran's claim for 
service connection cannot be granted, regardless of current 
treatment assessments of PTSD.  

In this respect, the Board notes that some private medical 
records ascribe the veteran's current PTSD to stressful 
events experienced while on active duty.  However, these 
references to stressors are based solely on a history 
provided by the veteran.  As a result, these medical records 
are not probative or material to the issue of confirmation or 
verification of stressors.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).


Service connection for psychiatric disability, other than 
PTSD.

In addition to PTSD, the veteran has been diagnosed with 
schizophrenia and dysthymic disorder.  A November 1974 report 
by Jose M. Reyes, M.D., resulted in an impression of rule-out 
schizophrenia - paranoid type.  An opinion as to the etiology 
was not provided.  A June 1976 report from Dr. Reyes 
reiterated the same findings.

A January 1977 psychiatric report from E. Ramos Elvira, M.D., 
provides that the veteran was diagnosed with severe 
schizophrenia, chronic undifferentiated type.  No opinion was 
offered as to the etiology of the diagnosis.

The report of a VA examination conducted in April and August 
1977 resulted in a diagnosis of schizophrenia, schizo-
affective type.  The etiology of the diagnosis was not 
addressed.  The summary report of a VA hospitalization from 
May to July 1977 resulted in a diagnosis of schizophrenia, 
schizo-affective type.  The etiology was not addressed.  

A November 1977 psychiatric report by Julio E. Frank, M.D., 
provides a diagnosis of schizophrenia, chronic 
undifferentiated type, severe.  An opinion as to the etiology 
was not provided.  It was indicated the veteran had been 
emotionally ill since 1968.

As noted above, the December 1989 report by Dr. Reyes 
provided relevant diagnoses of schizophrenia-paranoid type 
and PTSD.  Dr. Reyes provided an opinion that the veteran's 
condition was directly related to stress produced by the 
injuries suffered while in service.  

A March 1989 report from Urbano Hernandez Cuesta, M.D., was 
based on clinical interviews conducted from March to December 
1988.  The veteran reported that he had begun to have 
problems with his nerves with three accidents that occurred 
while he was on active duty:  he hurt his right knee, his 
back and two fingers on his right hand.

During a June 1992 RO personal hearing, the veteran was 
accompanied Dr. Cuesta.  Dr. Cuesta testified that he had 
evaluated the veteran in 1988 or 1989 and in 1992, and had 
reviewed post-service medical reports setting forth diagnoses 
of schizophrenia and PTSD.  Dr. Cuesta provided that in his 
opinion, the correct diagnosis was chronic schizophrenia, 
undifferentiated type and that such condition was directly 
related to accidents that occurred while the veteran was on 
active duty.  (Transcript, pages 13-31; emphasis at page 27.)

A June 1992 report by Dr. Cuesta summarized examinations 
conducted in April and May 1992.  The veteran reported that 
while on active duty he injured his right knee on a spike, 
injured his back while slipping, and injured fingers on his 
right hand during target practice.  Dr. Cuesta's report 
provides a review of the veteran's post-service psychiatric 
reports.  Based on psychiatric testing, Dr. Cuesta expressed 
the opinion that the findings pointed to a schizophrenic 
disorder, undifferentiated type, with a relationship between 
this present emotional condition and the accidents the 
veteran had in the army between 1963 and 1965 with the 
physical and emotional consequences previously mentioned.  

A June 1996 case summary from Dr. Reyes provides that he had 
evaluated the veteran in 1974, 1989 and 1996.  The diagnosis 
was schizophrenia - paranoid type.  The etiology of the 
diagnosis was not addressed.  It was stated the veteran had 
been emotionally ill since he was discharged from service.

As noted above, an October 1996 report from Dr. Balseiro 
provides the veteran with an Axis I diagnosis of dysthymic 
disorder, in addition to PTSD.  The examiner did not opine 
whether the dysthymic disorder was related to the veteran's 
service.  A February 1997 VA examination report provides that 
the veteran has schizophrenia, residual type and depressive 
features.  No opinion as to the etiology was provided.  Also, 
several opinions have been submitted by Dr. Oms that the 
veteran has a chronic severe psychiatric disability that had 
its origin in trauma and accidents experienced on active 
duty.  A July 1998 report from Dr. Moreno provides that the 
veteran has dysthymic disorder, as well as PTSD, as a 
consequence of events lived through in the Vietnam War.  

The May 1998 VA examination by two examiners provided an Axis 
I diagnosis of schizophrenia, residual type, depressed.  They 
stated that they found no connection and no relationship 
between the veteran's neuropsychiatric condition and his 
military service.

In June 1992, the RO received correspondence from the 
veteran's sister to the effect that the veteran was very 
different after he returned from military service.  
Reportedly, he was moody, nervous, unhappy and anti-social. 
She stated her opinion that these changes were due to the 
veteran's military experiences.

Although the veteran has been diagnosed with schizophrenia 
and dysthymic disorder, the Board finds that the 
preponderance of the evidence is against a nexus relating 
either disability to his active service.  In so finding, the 
Board recognizes the private medical opinions of record that 
the veteran's schizophrenia and dysthymic disorder are the 
result of events that occurred while on active duty.

However, the Board points out that these opinions do not 
purport to be based on a review of the entire available 
medical record, including the veteran's inservice and post-
service medical records.  Nor do these opinions purport to be 
based on the veteran's service personnel records and the 
USASCRUR report regarding the veteran's alleged in-service 
events.  Rather, the opinions are based on the veteran's own 
recitation of in-service events and his own report of medical 
and psychiatric history. 

By contrast, the May 1998 opinion by the VA examiners that 
the veteran's current psychiatric disability was not related 
to the veteran's active service are based on a review of the 
veteran's entire available medical records and the various 
past diagnoses contained therein, as well as personnel 
records regarding the veteran's alleged in-service events.  
In their report, the VA examiners fully explained their 
conclusions and rebutted the private opinions found in the 
claims file with a detailed and complete explanation. 

Given the depth of the May 1998 VA examination report setting 
forth a conclusion that the veteran has no psychiatric 
disabilities related to his active duty, and the fact that 
this report is based on a complete review of the medical and 
historical evidence of record, the Board finds that it is the 
evidence most probative and material to the veteran's claim.  
Accordingly, the Board finds that taken as a whole, the 
preponderance of the evidence of record is against a finding 
that the veteran has schizophrenia, dysthymia or any other 
psychiatric disability, due to active duty.

The Board notes the contention by the veteran's sister that 
he now suffers from a psychiatric disability, related to 
military service.  However, while the veteran's sister is 
competent to describe her observations relative to the 
veteran's symptoms, as a layperson she is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or etiology.  Espiritu, 2 Vet. App. at 492.  
Thus, the opinion by the veteran's sister in this regard is 
not material to his claim.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a 
psychiatric disability, to include PTSD.  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

